





CITATION:
Christopher v. Inshan, 2011
          ONCA 677



DATE: 20111101



DOCKET: C52874



COURT OF APPEAL FOR ONTARIO



Doherty, Moldaver and Feldman JJ.A.



BETWEEN



Anthony Christopher



Plaintiff (Appellant)



and



Nazira Inshan,
          Trevor Ramdeen, Amanda
          Cheslock, and Margaret Bernat




Defendants (Respondents)



Anthony Christopher, appearing in person



Ashley Artopoulo, for Amanda Cheslock



Robert Bowman, for Nazira Inshan and Trevor Ramdeen



Heard:
April 13, 2011



On appeal from the judgment of
          Justice Lois B. Roberts of the Superior Court of Justice dated October 4,
          2010.



ENDORSEMENT



[1]

We have now received and reviewed
    the reasons and the parties written submissions.

[2]

This appeal is
fact driven.  On
    the evidence before her, the motion judge found that the appellant entered into
    a binding settlement agreement with the respondents and that the respondents
    did not accept his subsequent repudiation of it.

[3]

Those findings were open to the
    motion judge and we see no basis for interfering with them.  In particular, we
    agree with the motion judges analysis of the appellants disability and her
    finding that it did not render him incapable of entering into the settlement
    agreement of which he had a full and complete understanding.

[4]

In the result, we have not been
    persuaded that the motion judge erred in her findings of fact or in her legal
    analysis. Accordingly we would dismiss the appeal.  The respondents are
    entitled to costs fixed at $1,500, inclusive of disbursements and H.S.T.

Doherty J.A.

K. Feldman J.A.

M.J. Moldaver J.A.


